DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 8, line 13, "inorganic" should be changed to --conductive--, see page 17, last paragraph.  Appropriate correction is required.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities: Claim 1, line 9, "the resin" should be changed to --the base resin-- and line 23, "an", second occurrence, should be changed to --the--; Claim 7, line 1, "inorganic" should be changed to --conductive--, otherwise it would raise an issue of 112(d) since claim 1 earlier recites that "inorganic particles is 0.01 parts by weight".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (JP 2015-000883) in view of Smedberg et al. (WO 2010/112333).
 	Yamazaki et al. discloses a direct-current (DC) power cable comprising: a conductor; an inner semiconducting layer surrounding the conductor; an insulating layer covering the inner semiconducting layer; an outer semiconducting layer covering the insulating layer; and an outer cover covering the outer semiconducting layer, wherein the inner semiconducting layer or the outer semiconducting layer is formed of a semiconducting composition including a copolymer resin of an olefin and a polar monomer as a base resin and conductive particles dispersed in the resin, the insulating layer is formed of an insulation composition including a polyolefin resin as a base resin and inorganic particles dispersed in the resin, the inorganic particles including at least one selected from the group consisting of aluminum silicate, calcium silicate, calcium carbonate, magnesium oxide, carbon nanotubes and graphite, an amount of the inorganic particles is 0.01 to 10 parts by weight, based on 100 parts by weight of the base resin of the insulating layer (Table 1) (re claim 1).  Yamazaki et al. also discloses that the insulation composition further comprises a crosslinking agent, wherein an amount of the crosslinking agent is 0.1 to 5 parts by weight (pbw) based on 100 pbw of the base resin (re claim 2); the polar monomer comprises an acrylate monomer (re claim 3); the inorganic particles comprise magnesium oxide (re claim 4); the inorganic particles are surface-modified by vinylsilane (re claim 5); the copolymer resin comprises EEA or EMA (re claim 6); the crosslinking agent comprises a peroxide crosslinking agent which is dicumyl peroxide (re claims 8 and 9); and the polyolefin resin comprises a polyethylene as the base resin of the insulating layer (re claim 10).  
 	Yamazaki et al. does not disclose the amount of the polar monomer is 18 wt% or less, based on total weight of the copolymer resin (re claim 1).  
 	Smedberg et al. discloses a semiconducting composition including a copolymer resin of an olefin and a polar monomer as a base resin and conductive particles dispersed in the base resin, wherein the amount of the polar monomer is 18 wt% or less, based on total weight of the copolymer resin (re claim 1), and wherein the amount of the conductive particles is 35 to 70 pbw based on 100pbw of the base resin (Table 1) (re claim 7).
 	It would have been obvious to one skilled in the art to use the semiconducting composition as taught by Smedberg et al. for the inner or outer semiconducting layer of Yamazaki et al. to meet the specific electrical performance of the resulting cable.  It is noted that since the insulating layer and semiconducting layers in the modified cable Yamazaki et al. comprise materials as claimed, the insulating layer will have an FEF in the range of 100 to 140% when the insulating layer and the semiconducting layers, with particular thicknesses, are used in the test as claimed (re claim 1).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. in view of Smedberg et al. as applied to claim 1 above, and further in view of Andersson et al. (2017/0137595).
 	Andersson et al. discloses a power cable comprising a polymer composition which includes a scorch inhibitor comprising 2,4-diphenyl-4-methyl-1-pentene ([0094]).  It would have been obvious to one skilled in the art to include the scorch inhibitor taught by Andersson et al. in the insulation composition of Yamazaki et al. to reduce the formation of scorch during extrusion of the polymer composition ([0093]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/604422 in view of Yamazaki et al. 
 	Claim 9 of said patent discloses the invention substantially as claimed except for the insulating layer formed of an insulation composition as claimed.  Yamazaki et al. discloses a power cable comprising an insulating layer formed of an insulation composition as claimed.  It would have been obvious to one skilled in the art to use the insulation composition taught by Yamazaki et al. for the insulating layer of said patent to meet the required electrical performance of the resulting cable.  It would also have been obvious to one skilled in the art to include 2,4-diphenyl-4-methyl-1-pentene as a scorch inhibitor in the insulation composition of said patent to reduce the formation of scorch during extrusion of the polymer composition since such material is known in the art for being used as a scorch inhibitor.
This is a provisional nonstatutory double patenting rejection.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847